THEATJTORNEY                    GENERAI.

                               OF     T-E-

                               AUSVI-IN   I~TEXAR
  BVILY.   WILSON
A~TOHNRY      DSNKHAL

                                    June 15, 1959

      Honorable J. E. Peavy, M.D.               Opinion No. ~~-644
      Commissionerof Health
      Department of Health                      Re: Under the Meat Ins ec-
      Austin, Texas                                 tion Law, Article fl
                                                                       476-X
                                                    Vernon's Civil Statutes,
                                                    and the General Approprla-
                                                    tion Act, may the Depart-
                                                    ment of Health grant com-
                                                    pensatory time to inspec-
      Dear Dr. Peavy:                               tion employees?
              You have requested our opinion on whether, under the
      Meat InspectionLaw, Article 4476-3, Vernon's'Civil Statutes,
      and the General AppropriationAct, the Department of Health
      may grant compensatorytime to inspection employees for work
      %n,'excessof eight hours per day norforty hours per week, as
      well as for work on official holidays.
              Section 14a oftArticle 4476-3, Vernon's Civil Statute~s,
      reads as follows:
                  'Sec. 14a. Any person, flrm,~assoclatlon,or
               corporationdesiring to use~the 'Texas State Ap-
               pro.ved'meat label in representing,publishing,
               or advertisingany meat or meat food products
               offered for sale or to be sold in this State for
               human consumptionshall pay for the necessary in-
               spection service, and the State Board of Health
               shall adopt rules and regulationsrelating to such
               inspection charges which will,.in effect, provide
               that the fees charged shall be fixed as nearly as
               possible with reference to the cost of maintaining
               the Inspection service by the State Health Depart-
               ment which is necessary to permit the use ~ofthe
                'Texas State Approved Meat for Human Food' label.
               Any such moneys charged and collected for such
               Inspection service shall be payable to the State
               Health Departmentand shall be deposited In
               the State Treasury in a special account to
               the credit of the State Health Department and
               used for the purpose of carrying out the program
               of inspectionwhich is necessary before the
Honorable J. E. Peavy, M.D. page 2.   (~~-644)


      issuing of permits for the use of the 'Texas
      State Approved Meat for Human Food' label."
        Your request indicates that, because of the irregular
hours required by packing plant operations,the inspectors
are often required to work more than forty hours per week,
and in some instances as much as fifty to sixty hours per
week. It is our understandingthat the meat inspectors
are salaried annual employees,paid In twelve equal monthly
Installments.,
        Section 26 of Article VI of House Bill 133, Acts
55th legislature,Regular Session, 1957, chapter 385, page
870 (:the current General AppropriationBill), provides the
employmentpolicies for State employees,relating to hours
of work. Subsection (a) of Section 26, provides in part
as follows:
       “a. Office hours of State agencies will
     be from g:OO a. m. to 5~00 p..m., Monday through
     Friday of each week except holidays authorized
     In this Act. The responsibleexecutive head
     will arrange for the State headquartersof each,
     agency to be open on each Saturday from 8:OO a.m.
     to 12:00 noon with an administrativeassistant
     on duty in order to carry out,any business of
     the a ency. Regular employees of the State shall
     work &0 hours a week excepting official holidays.
     It is further provided that exceptionsto the
     minimum length of work week may be made by the
     operating head of a state agency for house parents
     and other employees whose duties require them to
     reside in a State hospital or Institution;for
     guards, firemen, and other employeeswhose services
     are required for longer periods in the public
     Interest; and pursuant to Article II of this Act."
        In ouropinion, the Legislaturehas authorized the
various departmentsto prescribe the hours to be worked by
regular State employees consistentwith the nature of the
duties to be performed, es ecially when these duties will
not fall Into the regular 8 ~00 a.m. to 5~00 p.m. work day,
or the forty hour week. In view of the nature of the duties
to be performed by the Inspectors in question,you are ad-
vised that you are authorized to establish the hours such
employeeswill work, and the hours they may be let off, so
long as such employees meet the minimum requirement that
Honorable J. E. Peavy, M.D. page 3.     (~~-644)



regular State employees work at least or in excess of an
average of forty hours per week.
        Your question is answered in the affirmative, so
long as the work hours of the employees in question con-
form to the minimum requirement of the General Appropria-
tion Bill.
                         SUMMARY

              Under Article 4476-3, Vernon's Civil
              Statutes, and the General Appropria-
              tion Bill, the Department of Health
              has authority to establish a policy
              granting compensatorytime off for
              employees who work in excess of eight
              hours per day or forty hours per week.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas

                                   BY&~'~~
                                      Tom I. McFarllng
TIM:&                                 Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Robert T. Lewis
C. Dean Davis
J. Arthur Sandlin
Henry G. Braswell
REVIEWED FORTHE ATTORNEY GENERAL
BY: W. V. Geppert